Title: To James Madison from James Maury, 25 September 1821
From: Maury, James
To: Madison, James


                
                    My dear Sir,
                    Liverpool 25 Sept 1821.
                
                In June last Mr Wilson presented your letter of the 5th of April, and I had much pleasure in attending to one so worthy.
                My son William has been with us about three weeks & feels greatly obliged by your kindnesses to him, as do all of us & pray you and the ladies to accept our grateful acknowlegements.
                My three sons, who have visited the land of their father, are so attached to it that I predict they are to return to it for good at a future & not distant period.
                The farmers in this country have long been complaining of inability to pay their rents from the low price of wheat, and the prospect of an increased abundance & still lower prices this crop continued, until about four weeks ago; ever since which there has been so much rain that it once was expected the ports would be opened to foreign wheat in November; but that opinion has now ceased: however it is probable the advices hence during the prevalence of that opinion may have occasioned an advance where you are, with a view to this market: and I shall be glad to hear of your having availed of the circumstance by selling at home instead of shipping, which last I cannot recommend.
                I have been looking at the samples of the Tobaccoe you have been so good as to consign M. & L. and beg leave to refer to their report on it: I wish it was better.
                My son has communicated to me the conversation with you respecting the office I have so long had the honor of holding under our government & I pray you to accept my particular thanks for your friendship on the occasion. I have no intention of resigning so long as the president may please to continue me & while I am blessed with that good health for which I have so much reason to be thankful to the giver of good things. We all unite in best respects and wishes to you, the ladies & Mr Todd. I am your old & obliged friend
                
                    James Maury
                
             